The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
The rule of law regulating the obligation between master and servant, or contractor and workman, is, that the latter is liable for all accidents occurring in the course of the employment, which are not induced by the carelessness or improper conduct of the employer. In other words, the master is bound to use reasonable care and diligence to prevent accident or injury, and if he does not, he will be responsible for the damages. 4 Metcalf, 55; and 5 Exchequer, 341.
The jury in the present case have found by their verdict, a want of care in providing a suitable and safe means by which the plaintiff could perform Ms labor, which fact was unknown to him at the time of the accident. The testimony on which the finding was based, has not been sent up. We cannot inquire into the propriety of the verdict.
Judgment affirmed.